Citation Nr: 1732517	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-13 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for tumors, claimed as cancer.

2.  Entitlement to service connection for a skin disability.


	REPRESENTATION

Appellant represented by: AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972.

These matters came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Board hearing in May 2012; the transcript is of record. 

These matters were remanded in June 2014 and January 2017.  

In a May 2017 rating decision, the RO granted service connection for sleep apnea, assigning a 50 percent rating, effective October21, 2009.  The grant of service connection for sleep apnea constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.


FINDINGS OF FACT

1.  Tumors did not manifest during service, nor within a year of separation from active service, and are not otherwise due to active service, to include herbicide exposure.

2.  A chronic skin disability did not manifest during service, and is not otherwise due to active service, to include herbicide exposure.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for tumors have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veteran Claims (Court) continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In January 2010 and September 2011, the Veteran was provided notices with regard to his claims of service connection.  The notice provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  

The Board also finds that VA has complied with all assistance provisions of VCAA to include substantial compliance with the Board Remands, to include obtaining examinations.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains VA treatment records, private treatment records, and lay statements and testimony from the Veteran.  There is no indication of relevant, outstanding records which would support the service connection issues.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues being addressed below.  

Service connection

The Veteran asserts that he has a skin disability that manifested in service, and that he has a skin disability and/or tumors due to herbicide exposure.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998).

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as malignant tumors, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  
See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f).  The evidence of record reflects that the Veteran had active service in the Republic of Vietnam during the applicable period, thus it is presumed that he was exposed to herbicides during active service.  See 05/16/2011 Certificate of Release or Discharge from Active Duty, DD Form 214. 

It is provided that the diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309 (e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010); see 78 Fed. Reg. 173, 54763-66 (September 6, 2013).  Hypertension is not a presumptive disease.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540  (June 8, 2010); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012).  The Board notes that while the Veteran has claimed a skin disability, chloracne has not been diagnosed.  

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155, 160 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran testified that he was treated for peeling and cracking skin during service.  05/16/2012 VBMS, Hearing Testimony at 4.  As the Veteran engaged in combat, the Board does not dispute his history of in-service skin symptoms.  38 U.S.C.A. § 1154 (b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

Initially, the Board notes that service treatment records do not reflect any complaints or diagnosis of tumors or skin problems during active service.  06/25/2014, 07/10/2014 VBMS, STR-Medical.  

A July 2014 VA examination reflects a diagnosis of basal cell carcinomas.  A basal cell carcinoma had been removed by a dermatologist on the scalp on top of his head by incision.  Thereafter, he had about three other basal cell carcinomas from on each arm and from his scalp removed by incision.  The examiner opined that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that basal cell carcinoma was not on the presumptive list of diseases caused by Agent Orange exposure.  The examiner found that the Veteran did not have chloracne.  The Board notes that the mere fact that a disease is not on the list of presumptive diseases does not disqualify a medical professional from nonetheless linking the disease to Agent Orange.  Thus, further opinion was sought.

In a November 2014 addendum opinion, the examiner stated that there is no evidence that the Veteran was diagnosed and treated for skin cancers while in military service, which had its onset in 1978-79, according to the Veteran.  The examiner stated that the Veteran claims to have been treated for skin cancers in the past but there is no medical evidence found as such.  An August 2012 note from a dermatologist reflects that "he has skin lesion on the scalp, back and chest due to wounds sustained in the military service and states he had skin cancer in the past."  The VA examiner stated "there is no proof of such."  However, the Board had accepted the Veteran's assertions of suffering from peeling and cracking skin during service as credible statements despite the lack of supporting treatment records.  Thus, another opinion was sought.  

In February 2017, the Veteran underwent a VA examination.  The examiner diagnosed basal cell carcinoma (1988) and lipoma excision right shoulder (1992).  The examiner noted that the Veteran had been diagnosed with multiple basal cell skin cancers over the years, initially in the 1970s.  The last basal cell skin cancer was many years ago.  He also mentioned having a sarcoma removed from the right lateral neck in the early 1990's while working at the San Onofre Nuclear Power Plant.  Treatment records showed that he had a benign and normal right posterior cervical lymph node removed on September 25, 1998.  The examiner noted that the Veteran points to an area on his right posterior lateral neck where he states a "tumor" was removed.  There was no hypopigmented region or other discrete scar seen in his posterior or lateral neck.  The examiner noted that due to the Veteran's age and obesity, he has numerous skin folds and wrinkles which make identifying a scar difficult.  He reported no pain at the scar site but stated his right arm down to the right fifth finger has been numb since that surgery to remove the "tumor."  There was a linear wrinkled area that was 4 centimeters in length corresponding to the site of the Veteran's reported scar.  There were no residuals of his basal cell skin cancer or lipoma excisions except scars.  His lymph node removed in September 1998 was reported to be a normal lymph node.

With regard to whether his skin disability is due to Agent Orange exposure, the examiner opined that the conditions are less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner stated that there is a lack of evidence of a current diagnosis or current condition of skin tumors, claimed as cancer in this Veteran at this time.  Review of his records indicates he did have confirmed cases of lipomas which were removed on at least a couple of occasions in the 1990's.  Lipomas are fatty tumors that are benign and very common.  They are not pathological conditions.  These are less likely as not due to service as they occurred well after service (first diagnosed about 20 years after service) and are most likely due to the aging process as lipomas are most common in individuals between 40 to 60 years old (the Veteran was diagnosed with this initially at 41 years of age per records).  There is a lack of evidence within the medical literature of lipomas being the result of Agent Orange exposure.  His history of basal cell carcinoma is less likely as not due to Agent Orange exposure as his biggest risk factors for developing basal cell skin cancer are his 1) fair skin, 2) sun exposure throughout his life, and his 3) family history of non-melanoma skin cancers as reported in a July 2008 treatment note.  There is a lack of evidence within the medical literature of basal cell carcinomas being the result of Agent Orange Exposure.  With regard to whether a skin disability is due to his in-service symptoms, the examiner opined that it is less likely as not that his skin disabilities occurred during service as his skin disabilities are rare in individuals who are young as the Veteran was in service (he was 19 to 21 years old in service) and they were not noted in the service treatment records.  His skin disabilities (lipomas, basal cell carcinomas) became much more prevalent with aging and the diagnosis of these in middle age in this Veteran is consistent with the typical initial occurrence and diagnosis of these conditions.

Thus, while diagnoses of basal cell carcinoma and lipomas are shown, a nexus element has not been established.

The Board has given consideration to the Veteran's lay assertions, treatment records, and the VA opinions of record.  While acknowledging that the Veteran has been exposed to Agent Orange during service, there is no evidence to support a finding that basal cell carcinoma or lipomas are due to such exposure and such disabilities do not warrant presumptive service connection.  The Veteran does not otherwise have the requisite medical expertise to find that his basal cell carcinoma and lipomas are due to service or due to Agent Orange exposure.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of the basal cell carcinoma and lipomas in question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In light of his lay assertions, and diagnoses, the Board sought medical opinions that returned with negative conclusions and supporting rationale.  The Board finds that the competent medical opinions from a person with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of complex disorders such as basal cell carcinoma and lipomas.  As detailed above, the February 2017 VA examiner found no relationship between the claimed disorders and service, to include his in-service Agent Orange exposure.  Given the depth of the examination report and the fact that the opinions were based on a review of the applicable record and consideration of the pertinent facts - his medical treatment - the Board finds such opinions are important evidence that weigh against a linkage to active service and to service-connected disabilities.  Based on the current state of record, to include the VA examinations and opinions, the Board finds that the preponderance of the evidence is against a finding that the Veteran's claimed tumors and skin disability manifested in service, are due to active service, or are due to an herbicide agent.  There is no contrary opinion of record considering the entirety of the facts and providing a rationale.

The Board notes that malignant tumors are a chronic disease subject to special presumptive provisions under 38 C.F.R. § 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As a chronic disease under 38 C.F.R. § 3.309 (a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here.

The Board has given consideration to 38 U.S.C.A. § 1154 (b), which provides that if a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  A combat veteran may invoke section 1154(b) to show both that an event that allegedly caused disability occurred in service and that the claimed disability itself was incurred in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) ("[A]lthough the record contained evidence of the cause of [the veteran's] disability-acoustic trauma mortar blasts ... -he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service.") (emphasis in original).  In Reeves, the Federal Circuit reasoned that this distinction is useful because if a veteran is able to "use the section 1154(b) presumption to show that he incurred a permanent hearing disability in service, it presumably would [be] far easier for him to establish that there was a nexus between his military service and [a hearing disability]."  Id.  

As detailed above, the Board finds the Veteran's reports of in-service skin symptomatology to be credible, especially in light of his combat service.  However, such assertions do not constitute evidence of incurrence of a chronic skin disability.  Consideration was given to the Veteran's lay assertions, and a negative opinion was proffered.  Moreover, evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The lapse of many years between the Veteran's separation from service and diagnosis of basal cell cancer and lipomas militate against the application of 38 U.S.C.A. § 1154 (b) for a grant of service connection.

In conclusion, the most probative evidence is against a link between the claimed tumors and skin disability, to include basal cell carcinoma and lipomas, and active service, to include herbicide exposure.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for tumors, claimed as cancer, is denied.

Entitlement to service connection for a skin disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


